

115 S1576 IS: Industrial Hemp Water Rights Act
U.S. Senate
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1576IN THE SENATE OF THE UNITED STATESJuly 18, 2017Mr. Bennet (for himself, Mr. Daines, Mr. Tester, Mr. Gardner, Mr. Wyden, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide that the owner of a water right may use the water for the cultivation of industrial
			 hemp,
			 if otherwise authorized by State law. 
	
 1.Short titleThis Act may be cited as the Industrial Hemp Water Rights Act.
		2.Use of water for industrial hemp cultivation
 (a)Definition of industrial hempIn this section, the term industrial hemp has the meaning given the term in section 7606(b) of the Agricultural Act of 2014 (7 U.S.C. 5940(b)).
 (b)Use for industrial hemp cultivationNotwithstanding the Controlled Substances Act (21 U.S.C. 801 et seq.), chapter 81 of title 41, United States Code, or any other Federal law, an owner of an absolute or conditional water right, or an entity that receives or distributes water contracted from the Federal Government, may use or sell for use by another person the water subject to the water right or the contract, as applicable, for the cultivation of industrial hemp, regardless of whether the water has passed through a Federal water project, if the growth or cultivation of industrial hemp is otherwise authorized under the laws of the State in which such use occurs.